Citation Nr: 0604264	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-23 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the RO.  

In February 2005, the Board remanded the claim for further 
development of the record.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2006.  

Pursuant to a January 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2005).  

The now reopened claim of service connection for a back 
disorder is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In May 1948, the RO denied the claim of service 
connection for a back disorder.  The veteran was notified of 
this decision, but did not file an appeal.  

2.  The evidence added to the record since the May 1948 RO 
decision relates to an unestablished fact necessary to 
substantiate the claim.  



CONCLUSION OF LAW

The evidence received subsequent to the final May 1948 RO 
decision is new and material, and the claim of service 
connection for a back disorder is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1948, the RO denied the claim of service connection 
for a back condition, based on a finding that there was no 
evidence of a back disability, and service records did not 
show any injury to the back.  The veteran did not appeal the 
adverse determination, and as a result, the decision became 
final.  38 U.S.C.A. § 7105.  

Although the May 1948 RO decision is final, the claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In the present case, this means that the Board must look at 
all the evidence submitted since the May 1948 decision, which 
was the last final adjudication that disallowed the veteran's 
claim.  

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
was filed in July 2002, the regulations in effect since 
August 29, 2001 are for application.  

The revised regulations provide that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  

New and material evidence can be neither cumulative nor 
redundant of evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable opportunity of substantiating the claim.  
38 C.F.R. § 3.156.  

The evidence received since the final May 1948 RO decision 
includes VA treatment records, a February 2004 statement 
regarding the veteran's back disorder from a VA physician, 
statements submitted by the veteran concerning his back 
injury, and testimony at the January 2006 hearing.  

Of particular significance is the February 2004 statement 
from a VA physician, which indicates that the veteran had 
chronic low back pain that stemmed from an incident in 
service.  

The physician stated that the veteran was crushed between a 
crane and a truck and suffered a compression injury.  The 
physician stated that it was his opinion that the veteran's 
"back injury in service [was] a cause of his current low 
back pain."  

This evidence is new because it was not previously of record.  
The evidence, notably the February 2004 statement from a VA 
physician, is also material because this statement, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

Accordingly, the Board finds that the evidence submitted 
since the final May 1948 RO decision is both new and 
material.  Therefore, the claim of service connection for a 
back disorder is reopened.  

The Board has considered the veteran's application to reopen 
his claim with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq.  (West 2003).  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
VCAA, would not be justified.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a back disorder, the appeal 
to this extent is allowed subject to further action as 
discussed hereinbelow.  



REMAND

The veteran served on active duty during World War II from 
November 1941 to November 1945.  

An August 1945 service medical record shows that the veteran 
was crushed between a pallet and a mule and was vomiting on 
and off.  There was no chest or abdominal pain recorded.  The 
veteran was examined, but neither examination nor X-ray 
report is of record.  The diagnosis at that time was 
contusion of the abdomen.  

The November 1945 discharge examination indicates that the 
veteran's spine was normal.  

As noted previously, the February 2004 statement from a VA 
physician indicates that the veteran had a current diagnosis 
of chronic low back pain, which stemmed from an incident in 
service.  

The physician stated that the veteran was crushed between a 
crane and a truck and suffered a compression injury.  The 
physician stated that it was his opinion that the veteran's 
"back injury in service [was] a cause of his current low 
back pain."  

The Board is of the opinion that a VA examination is 
warranted in order for the veteran to be examined in order to 
the current nature of the claimed back disorder.  

Accordingly, this claim is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to obtain all medical records regarding 
the veteran's treatment for his back 
disorder from VA, if not already of 
record.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature of the claimed back disorder.  A 
complete history of the claimed disorder 
should be obtained from the veteran, 
including any post-service accidents.  
All indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the examination.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim in light of the 
additional evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the April 2004 SSOC.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


